Citation Nr: 0705394	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-31 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to October 
1988, and from January 1991 to May 1991.  He is a Peacetime 
and Persian Gulf Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for bilateral hearing 
loss and tinnitus.  The Board notes the veteran only appealed 
the issue of service connection for bilateral tinnitus in the 
October 2003 Substantive Appeal.

In September 2003, the veteran testified at a personal 
hearing before the Decision Review Officer.  A copy of the 
transcript is of record.

In May 2006, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.

During the May 2006 hearing, the veteran waived initial RO 
consideration of new evidence submitted in conjunction with 
the hearing.  38 C.F.R. § 20.1304(c) (2006).  Accordingly, 
the Board can review and consider this evidence in the first 
instance.


FINDING OF FACT

The veteran's bilateral tinnitus is attributable to acoustic 
trauma during active service.


CONCLUSION OF LAW

Bilateral tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Under the VCAA, first, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b)(2) (2006).  Second, VA has a duty to 
notify the claimant as to any information and evidence needed 
to substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c) (2006).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran asserts during the May 2006 hearing that exposure 
to artillery gunfire and explosives during service caused him 
to develop tinnitus in both ears.  He explained during the 
hearing that as a platoon commander for a combat engineer 
platoon, he was constantly subjected to detonation of 
military explosives.  The veteran further added that his 
second duty during service was an aerial observer in the 
"Inhovy 10 Bronco," an unpressurized aircraft.  He stated 
that being below an airplane exposed him to significant 
acoustic trauma.  Service records reveal that the veteran's 
military occupational specialties (MOS) were an engineer 
officer and aerial observer.  The veteran contends that his 
bilateral tinnitus is a direct result of the activities he 
took part in during his active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Considering the evidence of record in light of the above 
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the criteria for service 
connection for bilateral tinnitus are met.

The veteran maintains that he was exposed to acoustic trauma 
while he was in service.  The service medical records are 
negative for any complaints, treatment or diagnosis of 
bilateral tinnitus.  Service medical records reflect that the 
veteran underwent repeat audiograms in November 1984, October 
1985, September 1986, and October 1988.  None of the 
audiograms reported findings of tinnitus; however the 
November 1984 audiogram indicated that it was taken following 
exposure in noise duties.  It was noted during the audiogram, 
that the veteran was counseled on hearing conservation 
programs.  Furthermore, a September 2002 private medical 
report states that the veteran incurred tinnitus from noise 
exposure during his military service.  G.G., M.D., explained 
that the veteran was evaluated for tinnitus and hearing loss, 
and the most recent hearing profile discloses significant 
hearing loss from the 2000 Hz to 9000 Hz bilaterally.  Dr. 
Grimes opined that "[t]he tinnitus . . . that occurred 
during his time in the service is evidenced by the changes in 
his audiograms from his active duty service."  

In January 2003, the veteran was afforded an audiological VA 
examination.  During the examination the veteran explained 
that he has had constant, bilateral ringing in his ears since 
2002.  He stated that he wore hearing protection while 
working around aircrafts and explosives in the military, and 
he currently works as a police officer.  The veteran 
indicated that he wears hearing protection as a police 
officer, and he denied any recreational noise exposure.  Upon 
a review of the claims file and physical examination of the 
veteran, the examiner noted the veteran reported having 
constant, bilateral tinnitus; however, active duty hearing 
evaluations revealed normal hearing throughout his military 
career and at separation.  He opined that the tinnitus is 
"not as likely as not related to service."  

The record contains two medical opinions which address 
whether the veteran's bilateral tinnitus is service 
connectable.  It is the responsibility of the Board to weigh 
the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same and, in 
so doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The Board considers the January 2003 VA examiner's opinion to 
be competent medical evidence, but finds the September 2002 
private medical statement more probative.  The private 
medical statement in conjunction with the veteran's personal 
testimony during the September 2003 and May 2006 hearings, 
are consistent with the events of record.  While he is not 
medically trained, the veteran is competent to describe his 
exposure to loud sounds, and he is also competent to testify 
as to his experience of ringing in the ears in service and 
after service.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (providing that ringing in the ears is capable of lay 
observation). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the appeal is allowed.


ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.


____________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


